Order entered October zg~ , 2012




                                         In The




                                   No. 05-12-01302-CV

                     IN RE TIMOTHY SCOTT HARRIMAN, Relator

              Original Proceeding from the Criminal District Court No. 5
                                Dallas County, Texas
                        Trial Court Cause No. F94-01553-ML

                                       ORDER

      The Court has before it relator’s October 11, 2012 motion for rehearing. The Court

DENIES the motion.



                                                        ,